Per Curiam: A judgment was entered by the county court in this case against appellant for $180.04,—the aggregate of special taxes levied by the city of Taylorville upon separate lots of land owned by him and situated in different blocks. The report of the city clerk is in the same form as in the case of Hoover v. People ex rel. (ante, p. 182,) and the same questions are involved in the two cases. What is said in that case is equally applicable to this, and need not be repeated. The judgment of the county court is reversed and the cause is remanded. Reversed and remanded.